Citation Nr: 0530106	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
excision of a scaling calculus from the left Wharton's duct.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for tinea pedis of the 
left foot.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for headaches, as the residual of a head 
injury.  

5.  Entitlement to an initial combined evaluation in excess 
of 40 percent for multiple sclerosis.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from November 1978 
to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.                 

The Board notes that the issue of entitlement to service 
connection for a chronic eye disorder (other than optic 
neuritis with recurrent diplopia), to include defective 
vision/refractive error, was originally developed for 
appellate review; however, service connection for multiple 
sclerosis, with coarse nystagmus in the left eye, was 
ultimately granted by the RO in a June 2005 rating action.  
By the June 2005 rating action, the RO noted that the issue 
of entitlement to service connection for a chronic eye 
disorder (other than optic neuritis with recurrent diplopia), 
to include defective vision/refractive error, was considered 
to be resolved in full with the granting of service 
connection for coarse nystagmus in the left eye.  The RO 
stated that although VA examination also noted findings of 
myopia and presbyopia, nevertheless, congenital or 
developmental defects, including refractive error of the eye, 
were not diseases or injuries within the meaning of 
applicable legislations.  38 C.F.R. § 3.303(c) (2005).  
Therefore, this issue is no longer before the Board.  

The issue of entitlement to an initial combined evaluation in 
excess of 40 percent for multiple sclerosis, will be 
discussed in the remand portion of this decision; the issue 
is remanded to the RO via the Appeals Management Center in 
Washington D.C. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
diagnosis of residuals of an excision of a scaling calculus 
from the left Wharton's duct.

2.  Other than impairment of the left lower extremity due to 
multiple sclerosis, the appellant does not have a left knee 
disability, to include left knee strain and tendonitis of the 
left knee, that is attributable to military service.  

3.  There is no competent medical evidence showing a current 
diagnosis of tinea pedis of the left foot.    

4.  The appellant has given subjective complaints of 
headaches, as a residual of a head injury; however, there is 
no clinical evidence that the appellant has prostrating 
attacks of headaches averaging once a month over last several 
months or a diagnosis of multi-infarct dementia associated 
with trauma related to a service-connected disability.   


CONCLUSIONS OF LAW

1.  Residuals of an excision of a scaling calculus from the 
left Wharton's duct, that were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).      

2.  Other than impairment of the left lower extremity due to 
multiple sclerosis, a left knee disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).        

3.  Chronic tinea pedis of the left foot was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).    

4.  The criteria for an initial rating in excess of 10 
percent for headaches, as the residual of a head injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.24a, Diagnostic Codes 8045-8100 (2005).        




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

By a December 2003 decision, the Board remanded this case.  
At that time, the Board stated that despite the issuance in 
August 2002 of a statement of the case containing certain of 
the regulatory provisions pertaining to the VCAA, the RO had 
failed to provide the appellant with adequate notice of the 
VCAA or of the information and evidence necessary to 
substantiate his claims.  Accordingly, the case was remanded 
to the RO in order that the appellant be provided with such 
notice.  

As per the Board's December 2003 remand decision, the RO sent 
the appellant a letter in April 2004, and a second letter in 
September 2004, in which he was notified of the types of 
evidence he needed to submit, and the development the VA 
would undertake.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letters specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  Id.  For example, the letters told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
he was responsible for providing sufficient information to VA 
so records could be requested.  Moreover, the Board observes 
that the August 2002 statement of the case, and the June 2005 
supplemental statement of the case, provided the appellant 
with the text of the relevant portions of the VCAA, as well 
as the implementing regulations.  Therefore, in light of the 
above, the Board finds that the VA's duty to notify has been 
fully satisfied, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claims.  The appellant was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  In this regard, the Board notes that after 
the April and September 2004 letters were sent to the 
appellant, the evidence of record is negative for a response 
from him.   

In the present case, with respect to VA's duty to notify, the 
Board observes that it was not until after the original 
rating action on appeal was promulgated did the RO provide 
notice to the appellant regarding the duty to notify him of 
the evidence he must provide, and the evidence that VA would 
obtain on his behalf.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Nevertheless, the Board notes that in 
regard to the issues on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Quartuccio, 
16 Vet. App. at 183, 187.  Moreover, the appellant has also 
been notified of the applicable laws and regulations that set 
forth the criteria for service connection claims.  The 
discussions in the statement of the case and the supplemental 
statement of the case have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in January 2000 and May 2004, the 
appellant underwent VA examinations which were pertinent to 
his service connection claims.  In addition, in regard to the 
appellant's claim for service connection for tinea pedis of 
the left foot, the appellant has not been provided a VA 
examination in order to determine whether he has tinea pedis 
of the left foot.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4).  In this case, although the appellant's service 
medical records show that upon the appellant's separation 
examination, dated in February 1999, it was noted that the 
appellant had chronic tinea pedis of the left foot, 
nevertheless, there is no medical evidence of record showing 
a current diagnosis of tinea pedis of the left foot.  It is 
only by way of unsupported allegation that the appellant 
contends that he currently has tinea pedis of the left foot.  
The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

B.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service, but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

C.  Residuals of Excision of Calculus from Left Wharton's 
Duct

In the instant case, there is no competent medical evidence 
of record showing a current medical diagnosis of residuals of 
an excision of a scaling calculus from the left Wharton's 
duct.

The Board recognizes that the appellant's service medical 
records show that in September 1992, the appellant underwent 
a transoral sialiolithotomy for the removal of a salivary 
calculus from the left Wharton's duct.  However, the records 
are negative for any subsequent complaints or findings of any 
residuals of the excision of the calculus from the left 
Wharton's duct.  In addition, upon the appellant's retirement 
examination, dated in February 1999, the appellant's mouth 
and throat were clinically evaluated as "normal."     

In January 2000, the appellant underwent a VA examination.  
At that time, upon physical examination of the appellant's 
ears, nose, sinuses, mouth, throat, and neck, it was reported 
that all were "negative."  

By correspondence from the appellant, dated in November 2001, 
the appellant stated that he had swelling and pain three to 
four times a year in the area of the submandibular gland.  
Thus, in a December 2003 decision, the Board remanded this 
case and requested that the appellant undergo a VA 
examination.  

As per the Board's December 2003 remand decision, the 
appellant underwent a VA examination in May 2004.  At that 
time, the examining physician noted that the appellant 
complained of tenderness in the floor of his mouth since a 
calculus was excised from the left submandibular gland duct 
approximately 10 years ago.  Upon physical examination, the 
appellant's head was normocephalic, his face was symmetrical, 
and his ears, nose, and mouth all appeared normal.  There was 
a good flow of saliva from the left submandibular gland.  
There was no swelling or hyperemia in the floor of the mouth, 
but the left floor of the mouth was tender.  The oropharynx 
and the neck were both normal.  The clinical impression was 
of tenderness in the floor of the mouth.  The examiner 
reported that there were no objective signs of inflammation 
or other abnormality in the floor of the mouth.   

In this case, the Board notes that the only evidence of 
record supporting the appellant's claim is his own lay 
opinion that he currently has residuals of an excision of a 
scaling calculus from the left Wharton's duct.  However, the 
appellant has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion thus 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board also notes that in Sanchez-Benitez v. West, the 
United States Court of Appeals for Veterans Claims (Court) 
had occasion to address what constitutes a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Id.  Therefore, in this case, 
while the Board recognizes the appellant's subjective 
complaints of pain and tenderness in the floor of his mouth, 
there were no objective signs of any abnormality and no 
diagnosis of underlying disability was provided.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 143.  In light of the above, the Board finds 
that there is no competent medical evidence of record showing 
that the appellant currently has any residuals of the 
excision of a scaling calculus from the left Wharton's duct.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the residuals of an excision of a scaling 
calculus from the left Wharton's duct.  Accordingly, service 
connection for this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

D.  Left Knee Disability

Factual Background

The appellant's service medical records show that in March 
1987, the appellant sought treatment for complaints of 
bilateral knee pain with running or walking fast.  At that 
time, it was noted that the appellant had the pain for one 
month.  No diagnosis was provided.  According to the records, 
the appellant underwent a follow-up evaluation in May 1987.  
Upon physical examination, the appellant had full strength 
and range of motion of bilateral knees.  There was no 
swelling or tenderness.  Crepitus was positive, bilaterally.  
Drawer and McMurray signs were negative, and there was no 
joint laxity.  The impression was of probable chondromalacia 
patellae.  X-rays were subsequently taken of the appellant's 
knees and were reported to show no bone or joint abnormality.  
There was no evidence of acute or recent fracture or 
dislocation.  The articular cortices were smooth and regular, 
and no unusual soft tissue calcifications were shown.  The 
impression was "negative."  The remaining records are 
negative for any complaints or findings of a left knee 
disability.  The records reflect that in February 1999, the 
appellant underwent a retirement examination.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had a "trick" or locked knee, 
the appellant responded "yes."  The examiner noted that the 
appellant usually had left knee joint pain, status-post fall 
in 1986.  Upon physical examination, the appellant's lower 
extremities were clinically evaluated as "normal."    

In January 2000, the appellant underwent a VA examination.  
The examiner noted that during service, the appellant fell 
from a height of nine feet and suffered a head injury and 
sprained his left knee.  The examiner indicated that at 
present, the appellant's knee still popped, but was not 
locking and there was no pain.  The physical examination 
showed that the appellant's left knee had very poor 
coordination and excessive fatigue.  There was no effusion.  
Range of motion was from zero to 110 degrees, without pain on 
active or passive motion.  At the time of the examination, 
the appellant had x-rays taken of his left knee which were 
reported to be normal.  Following the physical examination 
and a review of the appellant's x-rays, the examiner 
diagnosed the appellant with a left knee strain.   

A VA examination was conducted in May 2004.  At that time, 
the appellant stated that during service, he fell and injured 
his head and left knee.  The appellant indicated that 
subsequent to the fall, he developed chronic pain and 
instability in his left knee.  He also noted that his left 
knee "popped" more than his right knee.  Upon physical 
examination, the examining physician stated that when the 
appellant walked, there was a very subtle toe or foot slap of 
both feet.  The appellant did not use assistive aids.  There 
was no obvious muscle atrophy of the left thigh.  The 
examiner noted that according to the appellant, sensation was 
not as sharp on the entire left side of the body compared to 
the right side, including upper and lower extremities.  There 
was no significant weakness on the left side of the 
appellant's body, but it was not quite as strong as the right 
side.  Both calves of the appellant's legs measured 
essentially the same in circumference.  There was no swelling 
of the feet or legs, and no joint effusion of the knees.  
There was 1+ anterior cruciate ligament (ACL) laxity of the 
left knee, which was felt to be slightly more than on the 
right side.  The other ligaments were not lax, and the 
appellant's knees were "checked in 30 and 90 degrees of 
flexion and at full extension."  McMurray test was negative, 
and there was no patellofemoral compression pain.  There was 
full extension of both knees, and the knees could be flexed 
to about 140 degrees.  There was a fairly loud and palpable 
"pop" of the anterior aspect of the left knee.  There was 
tenderness of the mid portion of the left patellar tendon, as 
well as increased sensitivity of the anterior medial left 
knee joint.  X-rays of the appellant's left knee were normal.  

At the time of the May 2004 VA examination, the examiner 
stated that according to the claims file, in May 1987, the 
appellant had x-rays taken of his knees for evaluation of 
bilateral knee pain due to running.  The x-rays were reported 
to be negative.  The examiner indicated that he did not see 
any other documentation of knee problems in 1987, such as due 
to the fall described by the appellant.  In regard to a 
diagnosis, the examiner reported that the exact cause of the 
appellant's left knee popping was unclear.  The examiner 
opined that the appellant's popping and sensation of weakness 
or buckling may be related to his diagnosis of multiple 
sclerosis.  The examiner also noted that the appellant had 
mild ACL laxity of the left knee, and that the sensitive area 
in the patella tendon could be some tendonitis.  Following 
the examination and a review of the records, the examiner 
stated that the appellant had a chronic left knee condition 
based primarily on his history.  According to the examiner, 
only one episode of any knee problem was found in review of 
the appellant's claims file, and that was in regard to both 
knee symptoms.  The examiner reported that the left knee 
symptoms that the appellant was currently having may be 
related to his multiple sclerosis.  According to the 
examiner, the exact cause of the appellant's popping was 
unclear and could be the result of one of a number of causes, 
such as bone rubbing on bone or cartilage or ligament 
irritation.  The examiner noted that he did not believe that 
the soft tissue calcifications of the thigh that were seen in 
the x-ray were the cause of the popping sensations.  The 
examiner opined that it was speculation to say that the 
current symptoms of the appellant's left knee were based on 
an incident or incidents, based upon a review of the 
appellant's claim claims file.  The examiner recommended that 
the appellant have a magnetic resonance imaging scan (MRI) 
taken of his left knee.  

VA Medical Center (VAMC) outpatient treatment records show 
that in June 2004, the appellant had an MRI taken of his left 
knee.  The MRI was interpreted as showing no meniscal tear.  
The cruciate and collateral ligaments were intact, and the 
patella and quadriceps tendons were intact.  There was no 
microscopic defect, and no joint effusion or Baker's cyst.  
There was no fracture or dislocation or focal marrow 
abnormality.  The impression was of a normal MRI of the left 
knee.  

Analysis

After reviewing the evidence of record, the Board finds that 
the appellant's left knee disability, currently diagnosed as 
a left knee strain, is not the result of injury or disease 
incurred in, or aggravated by, his military service.  The 
Board recognizes that the appellant's service medical records 
show that in May 1987, the appellant was diagnosed with 
probable chondromalacia patellae.  However, subsequent x-rays 
of the appellant's knees were reported to be negative.  In 
addition, although it was noted in the appellant's February 
1999 retirement examination that the appellant had left knee 
joint pain, status-post fall in 1986, the appellant's service 
medical records do not document any left knee injury 
subsequent to a fall in 1986.  Regardless, in the February 
1999 retirement examination, the appellant's lower 
extremities were clinically evaluated as "normal."  
Moreover, as stated above, a symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).     

In the appellant's January 2000 VA examination, the appellant 
was diagnosed with a left knee strain.  However, there is no 
credible and probative medical evidence of record which links 
the appellant's left knee strain to his period of military 
service.  In addition, in the appellant's May 2004 VA 
examination, the examiner opined that the appellant had a 
chronic left knee condition and that the symptoms of the left 
knee condition included ACL laxity, popping, and weakness of 
the knee.  However, in regard to the aforementioned symptoms, 
the examiner stated that the ACL laxity of the appellant's 
left knee, and the left knee popping and sensation of 
weakness or buckling, may be related to his diagnosis of 
multiple sclerosis.  In this regard, as discussed more 
extensively below in the remand portion of this decision, the 
appellant is service connected for multiple sclerosis, with 
impairment in the left lower extremity, and his service-
connected impairment of the left lower extremity encompasses 
the symptoms of ACL laxity, instability, and popping of the 
appellant's left knee.  Thus, the appellant is already 
service-connected for these symptoms.      

The Board also notes that upon a review of the May 2004 VA 
examination report, although the examiner noted that the 
sensitive area in the appellant's patella tendon could be 
some tendonitis, he did not specifically diagnose the 
appellant with tendonitis.  In order to determine whether the 
appellant had tendonitis of the left knee, the appellant had 
a subsequent MRI taken in June 2004.  The MRI was interpreted 
as showing that the patella and quadriceps tendons were 
intact, and the cruciate and collateral ligaments were also 
intact.  The impression was of a normal MRI of the left knee.  
Moreover, x-rays of the appellant's left knee taken in 
January 2000 and May 2004, were reported to be normal.  In 
the May 2004 VA examination report, the examiner stated that 
the appellant's service medical records only showed one 
episode of any knee problem, and it was the examiner's 
opinion that it was speculation to say that the current 
symptoms of the appellant's left knee were based on an 
incident or incidents, based upon a review of the appellant's 
claims file.  Thus, to the extent that the opinion from the 
VA examiner from the appellant's May 2004 VA examination is 
offered to establish that any left knee tendonitis is related 
to his period of military service, to specifically include 
his May 1987 diagnosis of probable chondromalacia patellae, 
the Board observes that the opinion from the examiner is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2005).       

In this case, due consideration has been given to the 
appellant's statements that he currently has a left knee 
disability that is related to his period of military service.  
The appellant is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu, 2 Vet. App. at 494-495.  There is no evidence of 
record indicating that the appellant has specialized medical 
training so as to be competent to render a medical opinion.       

As such, the fact remains that there is no competent medical 
evidence on file linking any current left knee disability to 
service or to any incident of service, despite the 
appellant's assertion that such a causal relationship exists.  
Therefore, in light of the above, other than impairment of 
the left lower extremity due to multiple sclerosis, service 
connection for a left knee disability is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.      

E.  Tinea Pedis of the Left Foot

In this case, there is no competent medical evidence of 
record showing a current medical diagnosis of tinea pedis of 
the left foot.  

The Board recognizes that upon the appellant's retirement 
examination, dated in February 1999, in response to the 
question as to whether the appellant had ever had or if he 
currently had skin diseases or foot trouble, he responded 
"yes."  In this regard, it was noted that the appellant had 
chronic tinea pedis of the left foot.  In addition, upon 
physical examination, the appellant's skin was clinically 
evaluated as "abnormal."  However, his skin was not 
evaluated as "abnormal" because of his left foot tinea 
pedis; rather, it was due to "wooden plaques" on the 
appellant's left thigh.  Moreover, the appellant's feet were 
clinically evaluated as "normal."  

In January 2000, the appellant underwent a VA examination.  
At that time, the examining physician stated that the 
appellant had had tinea pedis in the past, but that it was 
"all clear now."  Following the physical examination, the 
diagnosis was "tinea pedis in the past; all clear now."   

In June 2005, the RO received VAMC outpatient treatment 
records, from February to June 2005.  The records show that 
in February 2005, the appellant was treated for his multiple 
sclerosis.  Upon physical examination, in regard to the 
appellant's feet, it was reported that there were no 
problems.  

In this case, the Board notes that the only evidence of 
record supporting the appellant's claim is his own lay 
opinion that he currently has tinea pedis of the left foot.  
In his October 2001 notice of disagreement, the appellant 
stated that he had tinea pedis of the left foot during 
service, and that following his discharge; he continued to 
experience tinea pedis of the left foot.  According to the 
appellant, his symptoms included chronic left foot rashes and 
irritation.  However, the appellant has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his lay opinion thus does not constitute competent medical 
evidence that any symptoms he experiences now are related to 
his military service, and lacks probative value.  See Routen, 
10 Vet. App. at 183, 186; YT, 9 Vet. App. at 201; Espiritu, 2 
Vet. App. at 494-95.     

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 143.  In light of the above, the Board finds 
that there is no competent medical evidence of record showing 
that the appellant currently has tinea pedis of the left 
foot.  Therefore, the Board concludes that the preponderance 
of the evidence is against the appellant's claim for service 
connection for tinea pedis of the left foot.  Accordingly, 
service connection for this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 49.  

II.  Increased Rating Claim - Headaches

Duty to Notify

In October 1999, the appellant filed a claim for entitlement 
to service connection for headaches, as the residual of a 
head injury.  By a November 2000 rating action, the RO 
granted the appellant's claim for service connection for 
headaches, as the residual of a head injury, and assigned a 
noncompensable disability rating, effective from March 23, 
1999.  The appellant disagreed with the disability evaluation 
and initiated an appeal.  By a June 2005 rating action, the 
RO increased the disability rating for the appellant's 
service-connected headaches to 10 percent disabling, 
effective from March 23, 1999.    

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
headaches, as the residual of head injury.  

Duty to Assist

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his service-connected headaches in 
January 2000 and May 2004.  Therefore, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Background

In January 2000, the appellant underwent a VA examination.  
At that time, the examining physician noted that while the 
appellant was in the military, he fell while stringing cable 
and struck his head on a desk.  After the fall, the appellant 
was dazed for a few minutes.  According to the examiner, the 
appellant later experienced occasional generalized headaches, 
which were usually relieved by aspirin or Tylenol.  Following 
the physical examination, the diagnosis was post-traumatic 
headaches.  

By a November 2000 rating action, the RO granted the 
appellant's claim for headaches, as the residual of a head 
injury.  At that time, the RO assigned a zero percent 
disability rating under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045-8100, effective from March 23, 1999, 
for the appellant's service-connected headaches.   

In the appellant's October 2001 notice of disagreement, the 
appellant stated that ever since his fall, he had experienced 
recurring prostrating headaches.  The appellant indicated 
that the headaches lasted "as little as half a day and as 
long as three days."  According to the appellant, when a 
headache began, he would lie down and take his prescription 
medication.  The appellant noted that he would have to do his 
best to remain still because even minor movements would hurt.  
He reported that he was usually unable to sleep.  According 
to the appellant, his headaches had occurred as much as twice 
a week, and as little as once a month, since the mid-1980's.   

A VA examination was conducted in May 2004.  At that time, 
the examining physician stated that soon after the 
appellant's head injury, he started having recurrent 
headaches, and those continued to occur about one every two 
months.  According to the examiner, the appellant's headaches 
could be severe and could interfere with his ability to work.  
The examiner noted that when the appellant experienced a 
headache, he usually needed to take a Percocet and lie down 
for a few hours.  Headaches generally lasted several hours.  
Following the neurological examination, the diagnosis was 
post-traumatic headaches.     

By a June 2005 rating action, the RO increased the disability 
rating for the appellant's service-connected headaches to 10 
percent disability under Diagnostic Codes 8045-8100, 
effective from March 23, 1999.  

Analysis 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005).

As the appellant took issue with initial ratings assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The appellant's service-connected headaches, as the residual 
of a head injury, has been rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 
8045-8100.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2004).  The hyphenated diagnostic code in this 
case indicates that a head injury under Diagnostic Code 8045, 
is the service-connected disorder, and headaches, under 
Diagnostic Code 8100, is a residual condition.

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated at 10 percent and no more under Diagnostic Code 
8045.  Id.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 8045 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.     

Under Diagnostic Code 8100, a 10 percent evaluation will be 
assigned for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation will be assigned for 
migraine headaches resulting in characteristic prostrating 
attacks occurring on an average once a month over the prior 
several months.  A 50 percent evaluation will be assigned for 
migraine headaches with very frequent completely prostrating 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this case, the appellant maintains that his current rating 
does not adequately compensate his disability caused by his 
service-connected headaches, as residual of a head injury.  
The appellant states that he has chronic headaches which are 
severe.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the instant case, the appellant's disability consists of 
the purely subjective complaint of headache, recognized as 
symptomatic of brain trauma under Diagnostic Code 8045, which 
allows a rating of 10 percent and no more.  In this regard, 
upon a review of the evidence of record, given that there is 
no showing of a diagnosis of multi-infarct dementia 
associated with brain trauma that would provide a higher 
rating under Diagnostic Code 8045, the Board thus finds that 
the appellant's currently assigned 10 percent evaluation is 
the highest available for subjective complaints regarding any 
brain trauma associated with the service connected 
disability, and as such, a higher rating is unavailable under 
Diagnostic Code 8045.

The Board also finds that a rating in excess of 10 percent is 
additionally unavailable under Diagnostic Code 8100.  As 
stated above, Diagnostic Code 8100 contemplates migraines, 
and a 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Although the 
evidence of record shows that the appellant has frequent 
severe headaches, the evidence does not reflect that he has 
been diagnosed with migraine headaches.  In both the 
appellant's January 2000 and May 2004 VA examinations, he was 
diagnosed with post-traumatic headaches.  Moreover, the 
medical evidence does not suggest that the appellant's 
headaches are of such frequency and severity to be considered 
characteristic prostrating attacks as required for a 30 
percent rating under Diagnostic Code 8100.    

In light of the above, the Board concludes that an initial 
disability rating in excess of 10 percent is not warranted at 
any time since the initial grant of service connection.  See 
Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for an evaluation in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.   

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected headaches, interference with his employment is to 
be expected.  The rating criteria account for such a thing.  
Nevertheless, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability, 
nor interference with employment to a degree greater than 
that contemplated by the regular schedular standards, as 
marked interference with employment has not been shown.  The 
Board recognizes that the appellant has maintained that his 
headaches interfered with his ability to work.  However, as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  In the appellant's case, 
there is no indication that his headaches are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Service connection for the residuals of excision of a scaling 
calculus from the left Wharton's duct is denied.  

Other than impairment of the left lower extremity due to 
multiple sclerosis, service connection for a left knee 
disability is denied.  

Service connection for tinea pedis of the left foot is 
denied.  

An initial disability evaluation in excess of 10 percent for 
headaches, as the residual of a head injury, is denied.  


REMAND

By a November 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
multiple sclerosis, with myelopathy, numbness of the arms and 
legs, and abnormal reflexes.  At that time, the RO assigned a 
30 percent disability rating under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8018, effective from 
March 23, 1999, for the appellant's service-connected 
multiple sclerosis.      

38 C.F.R. § 4.124a, Diagnostic Code 8018, pertaining to 
multiple sclerosis, provides that the minimum rating shall be 
30 percent.  A Note to the diagnostic code provides 

It is required for the minimum ratings 
for residuals under diagnostic codes 
8000-8025 that there be ascertainable 
residuals.  Determinations as to the 
presence of residuals not capable of 
objective verification, i.e., headaches, 
dizziness, fatigability, must be 
approached on the basis of the diagnosis 
recorded; subjective residuals will be 
accepted when consistent with the disease 
and not more likely attributable to other 
diseases or no disease.  It is of 
exceptional importance that when ratings 
in excess of the prescribed minimum 
ratings are assigned, the diagnostic 
codes utilized as bases of evaluation be 
cited, in addition to the codes 
identifying the diagnoses.

In the appellant's October 2001 notice of disagreement, the 
appellant stated that due to his multiple sclerosis, he had 
numerous problems, including erectile dysfunction, 
depression, constipation, and bleeding anal fissures.  Thus, 
by a December 2003 decision, the Board remanded this case and 
requested that the appellant undergo a VA neurological 
examination to determine that current severity of the 
appellant's multiple sclerosis.  The examining neurologist 
was requested to specifically describe any and all symptoms 
directly attributable to the appellant's service-connected 
multiple sclerosis.  

As per the Board's December 2003 remand decision, in May 
2004, the appellant underwent a VA neurological examination.  
Following the neurological examination, the diagnosis was 
multiple sclerosis, with optic neuritis, left internuclear 
ophthalmoplegia, left hemisensory deficit, and myelopathy.  

In a June 2005 rating action, the RO determined that separate 
ratings were warranted for different manifestations of the 
appellant's multiple sclerosis.  See 38 C.F.R. § 4.124a, Note 
(providing for ratings in excess of the 30 percent minimum 
for multiple sclerosis).  Thus, the RO assigned initial 
evaluations for multiple sclerosis, with coarse nystagmus in 
the left eye, evaluated as 10 percent disabling; multiple 
sclerosis, with reduced facial sensation of the left side, 
evaluated as 10 percent disabling; multiple sclerosis, with 
impairment of the left lower extremity, evaluated as 10 
percent disabling; and multiple sclerosis, with impairment of 
the right lower extremity, evaluated as 10 percent disabling, 
all effective March 23, 1999.  The combined evaluation for 
the appellant's multiple sclerosis was 40 percent.    

In this case, although the evidence of record shows that the 
RO has assigned separate ratings for different manifestations 
of the appellant's multiple sclerosis, in light of the 
appellant's October 2001 notice of disagreement, there are 
still clearly other claimed symptoms of the appellant's 
multiple sclerosis that have not been addressed, to 
specifically include erectile dysfunction, depression, 
constipation, and bleeding anal fissures.  In this regard, 
upon a review of the May 2004 VA neurological examination 
report, there is no evidence showing that the examiner 
addressed these claimed symptoms to determine whether, if 
present, they were attributable to the appellant's service-
connected multiple sclerosis.  Thus, in light of the 
foregoing, it is the Board's determination that the RO has 
not complied with the instructions from the December 2003 
remand.  The Board observes that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand of the Board or 
the Court is not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive examination to determine 
the current severity of the appellant's 
service-connected multiple sclerosis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's October 2001 notice of 
disagreement where he discussed his 
multiple sclerosis symptoms, and the May 
2004 VA neurologic examination report.     

All necessary special studies or tests 
are to be accomplished.  Following 
completion of the neurologic examination, 
the VA examining physician must 
specifically describe any and all 
symptoms directly attributable to the 
appellant's service-connected multiple 
sclerosis.  In this regard, the examiner 
must specifically render an opinion as to 
whether any currently diagnosed erectile 
dysfunction, depression, constipation, 
and/or bleeding anal fissures are 
directly attributable to the appellant's 
service-connected multiple sclerosis.  If 
no evidence of erectile dysfunction, 
depression, constipation, and/or bleeding 
anal fissures is found, or no link to the 
appellant's multiple sclerosis is found, 
such findings and conclusions must be 
affirmatively stated and explained.      

In regard to the appellant's service-
connected reduced facial sensation of the 
left side, the examiner must provide an 
opinion as to the extent of the paralysis 
of the appellant's left seventh (facial) 
cranial nerve i.e., whether moderate or 
severe incomplete paralysis or complete 
paralysis of this nerve is present.  


In regard to the appellant's service-
connected neurological disabilities of 
the right and left lower extremities, the 
examiner must provide an opinion as to 
whether the appellant exhibits complete 
paralysis i.e., the foot dangles and 
drops, there is no active movement 
possible of muscles below the knee, 
flexion of the knee is weakened or (very 
rarely) lost, or incomplete paralysis.  
If any existing paralysis is incomplete, 
the examiner must characterize the 
severity of the incomplete paralysis as 
"mild," "moderate," "moderately 
severe," or "severe, with marked 
muscular atrophy."  If the examiner 
cannot answer these questions, the report 
must so state.  

A complete rationale for any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must then review and re-
adjudicate this issue on appeal.  If the 
issue on appeal is not granted to the 
fullest extent possible, the RO must 
provide the appellant a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board for appellate 
review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


